Case 2:19-cv-00960-JNP-DBP Document 24 Filed 06/22/20 PageID.68 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF UTAH

 Sweetaly Gelato, LLC, a Utah limited liability
 company,                                       SCHEDULING ORDER
            Plaintiff,

 v.                                                     Case No. 2:19-cv-00960-JNP-DBP

                                                        District Judge Jill N. Parrish


 Dolce USA LLC, a Delaware limited liability

 company,

            Defendant.                                  Magistrate Judge Dustin B. Pead

       Pursuant to Fed. R. Civ. P. 16(b), the court received the Attorney Planning Meeting
Report filed by counsel. The following matters are scheduled. The times and deadlines set forth
herein may not be modified without the approval of the court and on a showing of good cause
pursuant to Fed. R. Civ. P. 6.

                           **ALL TIMES 4:30 PM UNLESS INDICATED**

 1.           PRELIMINARY MATTERS                                                             DATE

              Nature of claims and any affirmative defenses:

       a.     Date the Rule 26(f)(1) conference was held?                                06/18/2020

              Have the parties submitted the Attorney Planning                           06/18/2020
       b.
              Meeting Report?

       c.     Deadline for 26(a)(1) initial disclosures?                                 06/26/2020

 2.           DISCOVERY LIMITATIONS                                                          NUMBER

       a.     Maximum number of depositions by Plaintiff(s):                             5

       b.     Maximum number of depositions by Defendant(s):                             5

       c.     Maximum number of hours for each deposition                                7
              (unless extended by agreement of parties):

                                                    1
20795-20795-00001\\MCS\\DAG\\4071016.1
Case 2:19-cv-00960-JNP-DBP Document 24 Filed 06/22/20 PageID.69 Page 2 of 4




         d.   Maximum interrogatories by any party to any party:                     25

         e.   Maximum requests for admissions by any party to                        30
              any party:

         f.   Maximum requests for production by any party to any                    30
              party:

         g.   The parties shall handle discovery of electronically stored information as follows:

                  •    Produce native files for spreadsheets;
                  •    Produce each document as a searchable multi-page PDF file;
                  •    For emails, include attachments in the same pdf as the email to which it is
                       attached; and
                  •    Scanned documents and any related data files should be OCR; provided on
                       CD, DVD, or external drives depending on total data size or if a hosting
                       solution is selected, uploaded to the hosted website.

         h.   The parties shall handle a claim of privilege or protection as trial preparation
              material asserted after production as follows: Include provisions of agreement to
              obtain the benefit of Fed. R. Evid. 502(d).

         i.   Last day to serve written discovery:                                   11/06/2020

         j.   Close of fact discovery:                                               02/05/2021

         k.   (optional) Final date for supplementation of                           N/A
              disclosures and discovery under Rule 26(e):

    3.        AMENDMENT OF PLEADINGS/ADDING PARTIES 1                                     DATE

         a.   Last day to file Motion to Amend Pleadings:                            06/19/2020

         b.   Last day to file Motion to Add Parties:                                06/19/2020

    4.        RULE 26(a)(2) EXPERT DISCLOSURES &                                          DATE
              REPORTS

         Disclosures (subject and identity of experts)

         a.   Party(ies) bearing burden of proof:                                    02/19/2021

         b.   Counter disclosures:                                                   03/19/2021




1
    Counsel must still comply with the requirements of Fed. R. Civ. P. 15(a).
                                                 2
20795-20795-00001\\MCS\\DAG\\4071016.1
Case 2:19-cv-00960-JNP-DBP Document 24 Filed 06/22/20 PageID.70 Page 3 of 4




       Reports

       a.    Party(ies) bearing burden of proof:                                  04/09/2021

       b.    Counter reports:                                                     05/07/2021

 5.          OTHER DEADLINES                                                             DATE

       a.    Last day for expert discovery:                                       06/04/2021

       b.    Deadline for filing dispositive or potentially dispositive           06/18/2021
             motions:

       c.    If the parties do not intend to file dispositive or
             potentially dispositive motions, a scheduling                        06/25/2021 at
             conference will be held for purposes of setting a trial              2:00 pm
             date.

       d.    Deadline for filing partial or complete motions to                   07/02/2021
             exclude expert testimony:

 6.          SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION                                   DATE

       a.    Likely to request referral to a magistrate judge for         No
             settlement conference:

       b.    Likely to request referral to court-annexed arbitration:     No

       c.    Likely to request referral to court-annexed mediation:       No

       d.    The parties will complete private                                    To be
             mediation/arbitration by:                                            scheduled

       e.    Evaluate case for settlement/ADR on:                                 10/16/2020

       f.    Settlement probability:                                              Fair

                                         Specify # of days for Bench or Jury trial as appropriate.
                                                       The Court will complete the shaded areas.




                                                   3
20795-20795-00001\\MCS\\DAG\\4071016.1
Case 2:19-cv-00960-JNP-DBP Document 24 Filed 06/22/20 PageID.71 Page 4 of 4




 7.           TRIAL AND PREPARATION FOR TRIAL                              TIME          DATE

              After the court issues an order on the summary
              judgment motion(s), if there is anything left to
              litigate, the court will set a scheduling hearing to set a
              trial date and to ask the parties if they want to
              mediate. If the schedule set forth herein is not
              extended, the parties can generally expect that trial
              will be set sometime during the 1st quarter of 2022.




 8.           OTHER MATTERS

              Parties should fully brief all Motions in Limine well in advance of the pretrial
              conference.



         DATED this 22 June 2020.




                                                  Dustin B. Pead
                                                  United States Magistrate Judge




                                                     4
20795-20795-00001\\MCS\\DAG\\4071016.1
